Jim Johnson, Associate Justice, (Dissenting). I do not agree with the majority view. The record is clear that the jury intended to return a total overall verdict in the amount of $10,000. It is true that the jury became somewhat confused in the technical aspects of filling out the verdict forms, but this in my view does not justify the majority’s conclusion that “the jury was influenced by passion or prejudice or had an incorrect understanding of the facts in the case”. While reviewing this case as an appellate jury, which of course is not our province on appeal from a jury verdict, Morrison-Knudsen Co. v. Lea, 208 Ark. 260, 186 S. W. 2d 429, the majority in the process of speculating as to why the jury returned the verdict for Mrs. Griffin in the amount of $8,000, observed that “perhaps the jury was deeply impressed by the self-sacrificing spirit of this young woman”. To the contrary, it is my view that the jury refused to disregard the substantial evidence of injury and pain which this young woman was caused to suffer and endure as a result of the negligence of appellant. The evidence is undisputed that Miss Simmons (later Griffin), who had just become 18 years old was in her father’s car when it was hit from the rear. She hit the steering wheel. The next morning she had a soreness all over and woke up real stiff-necked. She went to school, bnt aronnd 2:00 the soreness got to hurting so bad she called her father to take her to a doctor. It hurt badly when she attempted to make movements of her head or back. She couldn’t continue her school work because of the pain and required assistance to go into the doctor’s office. She was placed immediately in the hospital and put in traction, which consisted of a strap under her chin and neck, on either side of her face, buckled at the back to a strap snug against her head, connected to a rope, leading over a pulley with a bucket full of dirt (for weight) hanging at the end of the rope. This pulled her neck back and she lay flat on her back when using it. Application of traction did not relieve all of the pain. When in traction she could get on her side, but was uncomfortable because it twisted her neck. She couldn’t lie on her stomach. In the hospital she could move her head slightly. She even ate in traction and could not go to the rest room the first two days. She had pain even when in traction, but hurt a lot worse out of it. She continued to remain in traction in her home for two weeks every afternoon from about 1:30 P.M., and slept in it at night. She was out of traction in the mornings, but her neck was stiff and uncomfortable and hurt her all the time. She was out of traction from 5:00 P.M. until 9:00 P.M., and slept in it all night, until about 9:00 A.M. The traction did not relieve all pain. She continued to sleep in the traction every night until the first of January, 1960, and used it “quite frequently” in the afternoons after the first three weeks. Almost there years later (at the time of trial), because of continuing pain in her back, she still sleeps on the hospital bed to relieve the pain three or four nights per week and has at all times since the collision. She has a backache just about every day. The extent of the pain suffered the first eight months was very uncomfortable and was severe enough, to cause ber to cry four or five times, “The pain was unbearable.” Her doctor’s testimony verified the existence of her injury and pain, and even appellants’ doctor, who examined Mrs. Griffin more than once, confirmed that appellee did have the injuries she testified to, and stated that he found nothing about Mrs. Griffin’s attitude, demeanor or conduct that caused him to believe she was faking complaints, but found she was “very well motivated, cheerful, and I think very honest in her statements to me.” To say the least, it is my view that there was substantial evidence to support the jury verdict — certainly it cannot be said that the verdict was so excessive and unreasonable as to shock my conscience. Grandbush v. Grimmett, 227 Ark. 197, 297 S. W. 2d 647. Accordingly, I would affirm the judgment and therefore respectfully dissent to the majority opinion.